DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the arguments filed on 8/30/2021.  
No amendments to the claims were made.  

Response to Arguments



Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Ghafourifar fails to teach “grouped interaction activities” and “the alert” (Pages 11-12), the Examiner respectfully disagrees.  
Ghafourifar teaches that “grouped interaction activities” are shown in Fig. 3A and described on Page 4 [0039].  “the multi-protocol, person-centric, multi-format inbox feed 300 of FIG. 3A may provide various potential benefits to users of such a system, including: presenting email, text, voice, video, and social messages all grouped/categorized by contact (i.e., `person-centric,` and not subject-people-centric, subject-centric, or format-centric)”
With respect to “the alert”, Ghafourifar teaches “The inbox feed may also alert the user, e.g., if an email, voice message, and text have all been received in the last ten minutes from the same person--likely indicating that the person has an urgent message for the user.”  (Page 4 [0039])  
Accordingly, Ghafourifar teaches the inbox feed as shown in Fig. 3A displays “email, text, voice, video, and social messages all grouped/categorized by contact” and an “alert”.  (Page 4 [0039])  
With respect to the “alert criteria”, the Examiner views this as being met by “The inbox feed may also alert the user, e.g., if an email, voice message, and text have all been received in the last ten minutes from the same person--likely indicating that the person has an urgent message for the user.”  (Page 4 [0039])
In response to the Applicant’s argument that “Ghafourifar does not disclose that the alert is displayed at all” (Pages 16-17), the Examiner respectfully disagrees.  
At a minimum, Ghafourifar displays in Fig. 3A graphical icons [306] that show the number of messages of different types along with a timestamp.  (Page 4 [0036])  Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion that an alert is not displayed, along with the inbox feed presenting grouped interaction activities across multiple protocols.  (see Fig. 3A and Page 4 [0036] email, text, voice message, video messages, etc.)  

Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 22, 23, 25, 29, 30, 32, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghafourifar et al. (US-2015/0244657 hereinafter, Ghafourifar).
	Regarding claim 18, Ghafourifar teaches a system (Fig. 1A) comprising:
	a computer (Fig. 1A [104/105], Fig. 2A [200], Page 2 [0024] and Page 3 [0027]), comprising a processor (Fig. 2A [210]) and memory (Fig. 2A [215]) and operatively coupled to a display device (Fig. 2A [235]), the computer configured to:
		monitor at least two communication channels between one or more end user systems and one or more entity systems; (Page 2 [0024-0025] “Third party email server 106 may be periodically pinged by sync server 105 to determine whether particular users of the multi-protocol, multi-format communication composition and inbox feed system described herein have received any new email messages via the particular third-party email services” and “Third party instant messaging server 107 may also be periodically pinged by sync server 105 to determine whether particular users of the multi-protocol, multi-format communication composition and inbox feed system described herein have received any new instant messages via the particular third-party instant messaging services”)
		group interaction activities of the at least two communication channels based, at least in part, on one or more keywords of the interaction activities; (Fig. 3B, Pages 6-7 [0058] and  Page 7 [0059] i.e. “book” and “Peter Ehrmanntraut”) 
		trigger an alert across the one or more grouped interaction activities in response to detecting one or more alert criteria; (Page 4 [0039] “The inbox feed may also alert the user, e.g., if an email, voice message, and text have all been received in the last ten minutes from the same person--likely indicating that the person has an urgent message for the user.”, Fig. 4 [450], Pages 6-7 [0058] and Figs. 3A & 3B i.e. new messages are displayed for one or more grouped interaction threads by pulling all communications with Peter Ehrmanntraut, see Fig. 3B) and
		display the grouped interaction activities and the alert on the display device.  (Page 4 [0039] “the multi-protocol, person-centric, multi-format inbox feed 300 of FIG. 3A may provide various potential benefits to users of such a system, including: presenting email, text, voice, video, and social messages all grouped/categorized by contact (i.e., `person-centric,` and not subject-people-centric, subject-centric, or format-centric); providing several potential filtering options to allow for traditional sorting of communications (e.g., an `email` view for displaying only emails); and displaying such information in a screen-optimized feed format. Importantly, centralization of messages by contact may be employed to better help users manage the volume of incoming messages in any format and to save precious screen space on mobile devices (e.g., such a display has empirically been found to be up to six to seven times more efficient that a traditional inbox format).”, Figs. 3A, 3B, 3C, 3D & 3E, [0041-0042] and [0050-0051])
	Regarding claim 22, Ghafourifar teaches wherein the computer is further configured to: 
	identify a source of the interaction activities of the at least two communication channels; (Page 4 [0039], Fig. 3B and Pages 4-5 [0041]) 
	determine at least two topics of the interaction activities; ([0059])  and
	group the interaction activities into at least two interaction threads based, at least in part, on the source of the interaction activities the least two topics, wherein a first interaction thread of the at least two interaction threads comprises interaction activities of the source and a first topic and a second interaction thread of the at least two interaction threads comprises interaction activities of the source and a second topic.  (Fig. 4 [425-450], Fig. 5C, Fig. 5D, Fig. 3B i.e. all the messages from a specific person across all communication channels, Pages 4-5 [0041])
	Regarding claim 23, Ghafourifar teaches wherein the computer is configured to further group interaction activities of the at least two communication channels based, at least in part, on a method of engagement.  (Pages 4-5 [0041] “format”)
	Regarding claims 25, 29 and 30, the limitations of claims 25, 29 and 30 are rejected as being the same reasons set forth above in claims 18, 22 and 23.  
	Regarding claims 32, 36 and 37, the limitations of claims 32, 36 and 37 are rejected as being the same reasons set forth above in claims 18, 22 and 23.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 24, 26, 27, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar in view of Gorny (US-2017/0270099 hereinafter, Gorny).
	Regarding claim 19, Ghafourifar teaches the limitations of claim 18 above, but differs from the claimed invention by not explicitly reciting wherein the computer is further configured to: 
	generate an automated response to at least one of the one or more of the end user systems and one or more entity systems based, at least in part, on the assigned sentiment scores and a response priority.  
	In an analogous art, Gorny teaches a system and method for monitoring a sentiment score (Abstract) that includes assigning sentiment scores to communications, displaying the sentiment score (Page 5 [0042]), generate an automated response to at least one of the one or more of the end user systems and one or more entity systems (Pages 6-7 [0052], Fig. 4 and Page 8 [0066]) based, at least in part, on the assigned sentiment scores and a response priority.  (Page 2 [0015] “automate an appropriate response” based on the sentiment, see also Page 4 [0032] “prioritizing responses to customers”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ghafourifar after modifying it to incorporate the sentiment score, automated response and response priority of Gorny since the sentiment score provides a representative value of an emotional state of a conversation history (Page 1 [0013]) and can be used to identify metrics on performance.  (Page 1 [0014] and Page 4 [0031-0034])
	Regarding claim 20, Ghafourifar in view of Gorny teaches wherein the one or more alert criteria comprises a magnitude of change between a first sentiment score and a second sentiment score (Gorny Page 9 [0070-0072]) and the computer is further configured to:
	determine the magnitude of change by comparing the first sentiment score comprising a sentiment score of one or more earlier interaction activities with the second sentiment score comprising a sentiment score of one or more subsequent interaction activities.  (Gorny Page 9 [0071-0072])
	Regarding claim 24, Ghafourifar in view of Gorny teaches wherein the sentiment score comprises at least one of a subjective sentiment score (Gorny Page 7 [0057-0059] positive, negative and neutral) and a numerical value sentiment score.  (Gorny Page 8 [0064])
	Regarding claims 26, 27 and 31, the limitations of claims 26, 27 and 31 are rejected as being the same reasons set forth above in claims 19, 20 and 24.  
	Regarding claims 33 and 34, the limitations of claims 33 and 34 are rejected as being the same reasons set forth above in claims 19 and 20.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646